Order unanimously modified on the law and in the exercise of discretion and as modified affirmed without costs, in accordance with the following memorandum: Family Court abused its discretion by limiting its upward modification of child support from $60 to $75 per week. The court placed undue emphasis upon the debts that respondent accumulated following his remarriage in 1982 and failed to recognize that respondent’s obligation to repay the subpay loan from his employer ($100 per week) was satisfied by the time of the court’s award. The record indicates that petitioner earns about $10,000 annually and respondent earns in excess of $30,000. Respondent’s wife also earns nearly $10,000 per year. We find that an award of $100 per week for child support is warranted by the record. (Appeals from order of Erie County Family Court, Sedita, J.—modification of child support.) Present—Dillon, P. J., Denman, Green, Balio and Davis, JJ.